internal_revenue_service number release date index number ------------------------------ ----------------------------------------------------------- -------------------------------- --------------------------------- ------------------------------------ - department of the treasury washington dc person to contact ------------------------ id no ------------- telephone number --------------------- refer reply to cc psi b09 - plr-169276-03 date date legend taxpayer ------------------------------------------------------------------------------------------------- spouse trust ------------------------------- ------------------------------------------------------------------------------------------------- ------------------------- ----------------------- ------- -------------- -------------- this is in response to your letter dated date and prior the facts and representations submitted are summarized as follows taxpayer year x y dear ---- correspondence requesting a ruling regarding the application of sec_2632 of the internal_revenue_code to trust and spouse created trust in year taxpayer and spouse each contributed dollar_figurex to trust in year for a total of dollar_figurey divided into three shares one for the benefit of each of taxpayer and spouse’s sons paragraph provides that the trustee shall distribute the net_income derived from a son’s trust at least quarterly to or for such son’s benefit for his lifetime paragraph provides that the trustees have the discretion to distribute principal to a son for expenses of accident or illness if needed paragraph provides that each son shall have the limited testamentary power to appoint the principal of the trust for the benefit of one or more of the group consisting of descendants of taxpayer and spouse paragraph provides that upon a son’s death the trustee shall divide any part of the son’s trust that was not effectively appointed into shares for the deceased son’s paragraph of the trust agreement provides that the initial trust shall be taxpayer reported the transfer to trust in year on a timely-filed form_709 paragraph dollar_figure of the trust agreement provides in relevant part that a material plr-169276-03 then living descendants on the principle of representation paragraph provides that the trustee shall distribute the entire principal of all trusts no later than twenty-one years after the date of the death of the last to die of taxpayer and spouse and their descendants who were living on the establishment of trust purpose of this trust is to utilize the available exemption from the generation-skipping_transfer_tax paragraph provides that the initial contribution transferred to the trust by taxpayer and spouse shall constitute separate trusts for the sons which shall be called collectively the exempt share any additional transfers to this trust shall be held in separate trusts which shall be called collectively the non-exempt share discretionary distributions of principal from a_trust shall be charged first against the non- exempt share until it is exhausted and thereafter against the exempt share distributions of principal or income to skip persons may be made from the exempt or non-exempt shares as the trustee in his absolute discretion determines will best minimize the taxes imposed united_states gift and generation-skipping_transfer_tax return gift_tax_return no entries were made on schedule c of taxpayer’s gift_tax_return however the trust agreement was attached to the return been made to the trust as of the date of this letter there have been no distributions of principal from trust requirements of making a timely allocation of gst_exemption to trust with respect to the gift_tax_return filed for year skipping transfer is defined under sec_2611 as a taxable_distribution a taxable_termination and a direct_skip every individual shall be allowed a gst_exemption of dollar_figure adjusted for inflation under sec_2631 which may be allocated by such individual or his executor to any property with respect to which such individual is the transferor exemption under sec_2631 may be made at any time on or before the date prescribed for filing the estate_tax_return for such individual’s estate determined with regard to extensions regardless of whether such a return is required to be filed sec_2601 imposes a tax on every generation-skipping_transfer a generation- taxpayer represents that the year transfers are the only transfers that have sec_2631 provides that for purposes of determining the inclusion_ratio you have requested a ruling that taxpayer substantially complied with the sec_2632 provides that any allocation by an individual of his or her gst sec_26_2632-1 of the generation-skipping_transfer_tax regulations plr-169276-03 provides in relevant part that except as provided in sec_26_2642-3 relating to charitable_lead_annuity trusts an allocation of gst_exemption to a_trust is void to the extent the amount allocated exceeds the amount necessary to obtain an inclusion_ratio of zero with respect to the trust in this case taxpayer did not comply with the instructions on form_709 in that schedule c of the gift_tax_return was left blank however literal compliance with the procedural instructions to make an election is not always required see 67_tc_736 acq in result 1979_1_cb_1 thus an allocation that does not strictly comply with the instructions on form_709 or the applicable regulations will be deemed valid if the information on the return is sufficient to indicate that the taxpayer intended to make an allocation of gst_exemption in this case a copy of the trust agreement was attached to the gift_tax_return paragraph dollar_figure specifically states that a material purpose of this trust is to utilize the available exemption from the generation-skipping_transfer_tax based solely on the facts submitted and the representations made we conclude that the trust agreement attached to the federal gift_tax_return contains sufficient information to constitute substantial compliance with the requirements for making a timely allocation of dollar_figurex of taxpayer’s gst_exemption to trust the allocation to trust utilized taxpayer’s entire gst_exemption accordingly any subsequent allocations of taxpayer’s gst_exemption are void under sec_26_2632-1 concerning the federal tax consequences of any aspect of any transaction or item discussed or referenced in this letter representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination except as expressly provided herein no opinion is expressed or implied the rulings contained in this letter are based upon information and plr-169276-03 provides that it may not be used or cited as precedent this ruling is directed only to the taxpayer s requesting it sec_6110 sincerely melissa c liquerman chief branch passthroughs special industries enclosures copy of this letter for sec_6110 purposes
